PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/464,945
Filing Date: 29 May 2019
Appellant(s): Bozkurt et al.


Ian R. Blum
__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 085/18/2021.  Every ground of rejection set forth in the Office action dated 12/21/2020 from which the appeal is taken except for the grounds of  rejection (if any) withdrawn by the examiner (if any) is included under the 

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  "The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” And “"While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim." And "An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved" (See MPEP2163).  Claims 7 and 10 recite “a fuel distributor block is provided between each low-pressure pump and each high-pressure pump, to which a fuel leakage, emanating from each distributor units and the pumping device can be supplied” and “a fuel distributor block for a fuel supply system, configured to be arranged between at least one low-pressure pump of a pumping device of the fuel supply system and at least one high-pressure pump of the pumping device of the fuel supply system”, respectively.  The specification states “Between the low-pressure pump 5 of the pumping device 3 and the or each high-pressure pump 2 of the pumping device 3, a fuel distributor block 13 is connected. Emanating from the low-pressure pump 5, fuel from the low-pressure region 4 of the fuel supply system can be fed to the fuel distributor block 13. Emanating from the fuel distributor block 13, the fuel can be conducted in the direction of the or each high-pressure pump 2.” (¶0017).  Therefore as best understood in light of the disclosure the distributor block implicitly must have some arrangement of fluid passages configured to receive pressurized fuel from low-pressure pump 5 and to subsequently conduct the pressurized fuel downstream to the high-pressure pump 2.   Claims 7 and 10 also recite limitations directed towards how the distributor block, comprising internal leakage passages, functions based on if the amount of fuel leakage flow is less than or greater than a limit value.  However, the simple structural arrangement of the distributor block (fig. 2) does not disclose the nature of the relationship between pressurized fuel emanating from the low-pressure pump into and out of the distributor block and the leakage fuel flowing into and out of the distributor block.  Furthermore, Fig. 2 indicates that the combined leakage flow 23 exits the distributor block, however Fig. 1 does not correspondingly show leakage flow 23 exiting the block.  If it is a case where leakage flow 23 exits distributor block 13 and merges/joins the pumped pressurized flow of fuel in the path leading to the high pressure pump 3, then it is unclear how the claimed/illustrated distributor block can achieve the claimed without additional included in the overall flow (i.e. fig. 2, item 23), it is unclear how the claimed invention achieves the function(s).  A pressurized combined flow of fuel (comprised of fuel from pump 5 and leakage fuel) would in principle follow the hydraulic path of least resistance and be expected to flow through un-restricted bypass path 19 at all times therefore triggering sensor 20 regardless of the fuel amount relative to a predetermined limit.  On the other hand IF it is a case where the leakage path and pressurized fuel path are completely hydraulically separate from each other, but still formed within the distributor block, then the disclosure still fails to further address where the leakage fuel exiting the distributor block goes (e.g. does it return to the fuel tank?).
Overall, Claims 7-12 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limited written description and the above noted discrepancies between the Figures, when viewed as a whole, fail sufficiently identify how the claimed function is performed (i.e. a distributor block specifically configured to provide flow of fuel from low-pressure pump to high pressure pump AND selectively indicate whether or not a flow of leakage fuel received from various components of the overall fuel system exceeds a predetermined limit while simultaneously permitting a leakage flow less than the limit amount.)
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (DE102013000606A1) in view of Shamine (U.S. 7337652B2).
The specification discloses known prior art (DE102013000606A1), published more than one year before the earliest priority date to which the instant application is entitled.  The prior art discloses a high pressure fuel delivery system for a large diesel engine, such as a marine diesel engine.  The disclosed prior art marine diesel fuel delivery system comprises at least one low pressure pump (Fig. 1, item 5), and least one high-pressure pump (Fig. 1, item 3), a pressure accumulator system under high pressure comprising multiple distributor units (Fig. 1, items 9), wherein each fuel distributor unit 9 further comprises a visual inspection device (Fig. 2-4 item 15), wherein the visual inspection devices effectively comprise a “fuel distributor block”.  Each “fuel distributor block” comprises a high pressure internal passage (Fig. 2-4, items 16-18) configured to permit passage of high pressure fuel from an inlet 16, internal channel 18, to an outlet 17.  At the same time, each distributor block comprises leakage passages (Fig. 4, items  configured to receive any leakage fuel from the distributor blocks and eventually direct any/all leakage fuel to a downstream leakage manifold 13 and leakage detection sensor 14.  Relative to applicant’s invention as presented in Claims 7 and 10, the claimed invention includes a distributor block and corresponding leakage channels located 
Regarding Claim 7, Andreas teaches: 
A fuel supply system (Fig. 1), configures as a common-rail fuel supply system for a diesel internal combustion engine of a ship (“Fig. 1 shows the basic structure of a common rail fuel supply system of an internal combustion engine known from the prior art, namely a marine diesel internal combustion engine operated with heavy oil.”)
, comprising: 
a low-pressure region (Fig. 1, region 4); 
a high-pressure region (Fig. 1, regions 3, 6, 7); 
a pumping device configured to convey fuel from the low-pressure region into the high-pressure region and comprising: at least one low-pressure pump (Fig. 1, item 5); and at least one high-pressure pump (Fig. 1, item 3); a pressure accumulator system that is permanently under high pressure (Fig. 1, items 7-8), which comprises multiple distributor units (Fig. 1, items 9), is arranged between the pumping device and injectors (Fig. 1, items 1, connected by high pressure lines 11) assigned to cylinders (“The common rail fuel supply system includes the Fig. 1 at least one injector 1 per cylinder of the internal combustion engine.”; 
a fuel distributor block (Fig. 2 and 3, item 15) is provided, to which a fuel leakage, emanating from each distributor units can be supplied (Fig. 2 and 3 , 
wherein the fuel distributor block comprises: a fuel leakage collection line (Fig. 2, 3, the passage containing throttle/constriction 22, for example) for the fuel leakage fed to the fuel distributor block; 
one of a constriction or an orifice (Fig. 2-3, item 22); 
a bypass (Fig. 2-3, passage 19,21,23,24,20 which also leads to leakage manifold 13)  to the one of the constriction or the orifice; 
and -3-LEGAL\41385605\1a leakage sensor (Fig. 2-3, items 23-24 comprise a means by which it is possible to sensing/determining that leakage fuel amount greater than a limit amount that is able to freely flow through throttle 22, is occurring) in a region of the bypass, wherein the one of the constriction or the orifice is dimensioned such that when the fuel leakage conducted via the fuel leakage collection line is smaller than a limit value, all fuel leakage flows via the one of the constriction or the orifice, and when the fuel leakage conducted via the fuel leakage collection line is greater than the limit value, a part of the fuel leakage flows via the bypass and the leakage sensor (“Fig. 2 the respective visual inspection device 15 of each distributor unit 9 furthermore comprises a throttle 22 which is switched between the positions at which the leakage inlet 19 and the leakage outlet 20 are coupled to the leakage manifold 13.Then, if the leakage is less than a limit value in the area of a distributor unit 9, the leakage can flow directly into the leakage collecting line 13 via the respective throttle 21. Then, on the other hand, when the leakage is greater than the limit value in the area of the respective distributor unit 9, the leakage builds up in front of the throttle 22 and then reaches the area of the respective leakage chamber 21 of the respective visual inspection device 15 via the leakage inlet 19.”
is provided between each low-pressure pump and each high-pressure pump or wherein the fuel distributor block is additionally configured to receive fuel leakage emanating from “the pumping device” (i.e. to which a fuel leakage, emanating from each distributor unit and the pumping device can be supplied).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In the instant case, the prior art fuel distributor blocks are already configured with internal passages to permit flow of high pressure fuel (Fig. 2 item 18) therein.  The prior art leakage detecting system primarily focuses on accurately determining when an overall leakage amount exceeds a limit (via leakage sensor 14 attached to leakage manifold 13) and further discloses the system capable of determining leakage amounts attributable to individual sources.  Overall, the prior art reference discloses “According to the invention, all distribution units of the pressure storage system, which are coupled via the high pressure line, are connected to a common leakage manifold with a leakage sensor common to all distribution units in order to detect a leakage amount above a limit value for the pressure storage system as a unit, with each distribution unit of the pressure storage system having an individual visual inspection device is assigned in order to assign the same to at least one distribution unit in the event of a leak detected All distribution units 9 are connected to a common leakage manifold 13, with the leakage manifold 13 being assigned a common leakage sensor 14 for all distribution units 9.  If a leak occurs in the overall system of the pressure accumulator system 7, i.e. at any sealing point in the pressure accumulator system 7, which is greater than a defined limit value, this leakage can be detected for the pressure accumulator system 7 as a whole or as a unit via the leakage sensor 14.  The fuel supply system according to the invention also has an individual visual inspection device 15 in the area of each distributor unit 9 of the pressure accumulator system 7.”, and “It is therefore not necessary to assign a separate leakage sensor to each distribution unit. Rather, a common leakage sensor is sufficient for all distribution units, since the assignment of the leak to a distribution unit takes place via the visual inspection devices. Such a fuel supply system allows a simple and reliable leak detection and assignment of the detected leak to an individual sealing point.  Therefore the prior art discloses that a common leakage collection point and a single associated with the common leakage collection point is sufficient and provides the advantage of a system design which enables simple and reliable leak detection (i.e. above a limit amount).
Addition of a further distributor block complete with the disclosed fuel leakage collection lines, hydraulically located between the low-pressure pump 5 and the high pressure pump 3 would merely extend the predictable/known/established benefit disclosed by the prior art of capturing any/all leakage fuel from additional sealing points in the fuel system (i.e. pressurized pipe and connections between low-pressure and high-pressure pump) and desirably providing notification to an engine operator if/when a substantial amount of fuel leakage is occurring or has occurred such that “proper operation of the fuel supply system can no longer be guaranteed”.
is provided between each low-pressure pump and each high-pressure pump in order to achieve the predictable/known/established benefit disclosed by the prior art of capturing any/all leakage fuel from this additional sealing point in the fuel system (i.e. pressurized pipe and connections between low-pressure and high-pressure pump) and thereby additional provide desirable notification to an engine operator if/when a substantial amount of fuel leakage is occurring or has occurred such that “proper operation of the fuel supply system can no longer be guaranteed”; since it has been held that the that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Shamine discloses a fuel leakage detection system for a high pressure fuel injection engine assembly.  “The present invention relates generally to a strategy for diagnosing a leak location in a high pressure fuel system, and more particularly to a common rail fuel system with leak location diagnostic features.” (Col. 1 lines 6-10).  Specifically, Shamine discloses a common fuel distributor block (Fig. 1 and 5-8, item 50) configured to receive leakage fuel from a plurality of high-pressure locations within the system.  (Fig. 1, see dashed lines 51-53).  In particular, a leakage fuel line is provided form the high pressure pump 12 (Fig. 1, item 52; “Since past experience has shown that a leak can occasionally occur at pump outlet connection 60, it and high pressure supply line 61 constitute a high pressure space according to the present invention that is contained within a low pressure envelope in a conventional manner, such as by using a double walled tube. Any fuel that leaks from this high pressure space is captured in a pump output leak line 52 that is fluidly connected at its down stream end to an inlet 55 associated with leak diagnostic component 50. Thus, in the rare occurrence where a In any event, when applied to a specific fuel system and engine, it might be desirable to increase the number of leak lines in order to further isolate separate high pressure spaces of the fuel system in order to better enable a diagnosis of a leak location, should a leak occur.” (Col. 3 lines 58+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel injection leakage detection system of Andreas to incorporate the features of Shamine to include wherein the fuel distributor block is additionally configured to receive fuel leakage emanating from “the pumping device” (i.e. to which a fuel leakage, emanating from each distributor unit and the pumping device can be supplied) in order to “further isolate separate high pressure spaces of the fuel system in order to better enable a diagnosis of a leak location”.

Regarding Claim 10, Andreas teaches: 
A fuel distributor block (Fig. 1-3, item 15) for a fuel supply system, , and configured to receive a fuel leakage emanating from distributor units of the fuel supply system, a fuel distributor block (Fig. 2 and 3, item 15) is provided, to which a fuel leakage, emanating from each distributor units can be supplied (Fig. 2 and 3 leakage fuel emanating from each distributor block moves through the passages 19-22 exiting the distributor block via leakage , 
wherein the fuel distributor block comprises: a fuel leakage collection line (Fig. 2, 3, the passage containing throttle/constriction 22, for example) for the fuel leakage fed to the fuel distributor block; 
one of a constriction or an orifice (Fig. 2-3, item 22); 
a bypass (Fig. 2-3, passage 19,21,23,24,20 which also leads to leakage manifold 13)  to the one of the constriction or the orifice; 
and -3-LEGAL\41385605\1a leakage sensor (Fig. 2-3, items 23-24 comprise a means by which it is possible to sensing/determining that leakage fuel amount greater than a limit amount that is able to freely flow through throttle 22, is occurring) in a region of the bypass, wherein the one of the constriction or the orifice is dimensioned such that when the fuel leakage conducted via the fuel leakage collection line is smaller than a limit value, all fuel leakage flows via the one of the constriction or the orifice, and when the fuel leakage conducted via the fuel leakage collection line is greater than the limit value, a part of the fuel leakage flows via the bypass and the leakage sensor (“Fig. 2 the respective visual inspection device 15 of each distributor unit 9 furthermore comprises a throttle 22 which is switched between the positions at which the leakage inlet 19 and the leakage outlet 20 are coupled to the leakage manifold 13.Then, if the leakage is less than a limit value in the area of a distributor unit 9, the leakage can flow directly into the leakage collecting line 13 via the respective throttle 21. Then, on the other hand, when the leakage is greater than the limit value in the area of the respective distributor unit 9, the leakage builds up in front of the throttle 22 and then reaches the area of the respective leakage chamber 21 of the respective visual inspection device 15 via the leakage inlet 19.”
configured to be arranged between at least one low-pressure pump of a pumping device of the fuel supply system, and at least one high-pressure pump of the pumping device of the fuel supply system or wherein the fuel distributor block is additionally configured to receive fuel leakage emanating from “the pumping device” (i.e. to which a fuel leakage, emanating from each distributor unit and the pumping device can be supplied).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In the instant case, the prior art fuel distributor blocks are already configured with internal passages to permit flow of high pressure fuel (Fig. 2 item 18) therein.  The prior art leakage detecting system primarily focuses on accurately determining when an overall leakage amount exceeds a limit (via leakage sensor 14 attached to leakage manifold 13) and further discloses the system capable of determining leakage amounts attributable to individual sources.  Overall, the prior art reference discloses “According to the invention, all distribution units of the pressure storage system, which are coupled via the high are connected to a common leakage manifold with a leakage sensor common to all distribution units in order to detect a leakage amount above a limit value for the pressure storage system as a unit, with each distribution unit of the pressure storage system having an individual visual inspection device is assigned in order to assign the same to at least one distribution unit in the event of a leak detected via the leakage sensor.”.  Additionally, “All distribution units 9 are connected to a common leakage manifold 13, with the leakage manifold 13 being assigned a common leakage sensor 14 for all distribution units 9.  If a leak occurs in the overall system of the pressure accumulator system 7, i.e. at any sealing point in the pressure accumulator system 7, which is greater than a defined limit value, this leakage can be detected for the pressure accumulator system 7 as a whole or as a unit via the leakage sensor 14.  The fuel supply system according to the invention also has an individual visual inspection device 15 in the area of each distributor unit 9 of the pressure accumulator system 7.”, and “It is therefore not necessary to assign a separate leakage sensor to each distribution unit. Rather, a common leakage sensor is sufficient for all distribution units, since the assignment of the leak to a distribution unit takes place via the visual inspection devices. Such a fuel supply system allows a simple and reliable leak detection and assignment of the detected leak to an individual sealing point.  Therefore the prior art discloses that a common leakage collection point and a single associated with the common leakage collection point is sufficient and provides the advantage of a system design which enables simple and reliable leak detection (i.e. above a limit amount).
Addition of a further distributor block complete with the disclosed fuel leakage collection lines, hydraulically located between the low-pressure pump 5 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel injection leakage detection system of Andreas to include wherein a duplicate fuel distributor block configured to be arranged between at least one low-pressure pump of a pumping device of the fuel supply system, and at least one high-pressure pump of the pumping device of the fuel supply system in order to achieve the predictable/known/established benefit disclosed by the prior art of capturing any/all leakage fuel from this additional sealing point in the fuel system (i.e. pressurized pipe and connections between low-pressure and high-pressure pump) and thereby additional provide desirable notification to an engine operator if/when a substantial amount of fuel leakage is occurring or has occurred such that “proper operation of the fuel supply system can no longer be guaranteed”; since it has been held that the that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Shamine discloses a fuel leakage detection system for a high pressure fuel injection engine assembly.  “The present invention relates generally to a strategy for diagnosing a leak location in a high pressure fuel system, and more particularly to a common rail fuel system with leak location diagnostic features.” (Col. 1 lines 6-10).  Specifically, Shamine discloses a common fuel distributor Since past experience has shown that a leak can occasionally occur at pump outlet connection 60, it and high pressure supply line 61 constitute a high pressure space according to the present invention that is contained within a low pressure envelope in a conventional manner, such as by using a double walled tube. Any fuel that leaks from this high pressure space is captured in a pump output leak line 52 that is fluidly connected at its down stream end to an inlet 55 associated with leak diagnostic component 50. Thus, in the rare occurrence where a leak exists at the high pressure connection 60, that fuel will be captured and returned to tank via leak return line 52.”) and “Although the embodiment of FIGS. 1-4 shows three separate leak lines, those skilled in the art will appreciate that the fuel system 10 can be subdivided into including any number of separate high pressure spaces with separate leak lines for a more sophisticated version of the present invention. For instance, in one extreme, each fuel injector could have a separate leak detection line. In any event, when applied to a specific fuel system and engine, it might be desirable to increase the number of leak lines in order to further isolate separate high pressure spaces of the fuel system in order to better enable a diagnosis of a leak location, should a leak occur.” (Col. 3 lines 58+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel injection leakage detection system of Andreas to incorporate the features of Shamine to include wherein the fuel distributor block is additionally configured to receive fuel leakage emanating from “the pumping device” (i.e. to which a fuel leakage, emanating from each and the pumping device can be supplied) in order to “further isolate separate high pressure spaces of the fuel system in order to better enable a diagnosis of a leak location”.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (DE102013000606A1) in view of Shamine (U.S. 7337652B2) in further view of Uhl (U.S. 2004/0261754A1).
Regarding Claims 8 and 11, the combination of Andreas and Shamine teaches all the elements of Claim 7 and 10 as indicated above.  However, Andreas does not explicitly disclose exemplary structural details of the claimed “constriction or orifice…in the fuel leakage collection line”.
Uhl discloses a fuel supply system for an internal combustion engine and in particular discloses use of a “grub screw” in a fuel line.  “As shown in FIG. 6, there is positioned in the area 57 of the equalizing line 38 in which the equalizing line 38 is connected to the fuel tank 12 a throttle 41. The tank connector 23 has a hole 44 through which the throttle 41, which is in particular designed as a setscrew or grub screw, is accessible. Via the throttle 41 it is possible to adjust the flow cross-section in the equalizing line 38 Reinforcing struts 60 which run at right angles to the longitudinal axis 16 of the parting-off grinder 1 are provided on the second molded shell 25 in the area of the roof 55 of the tank housing 10.” (¶0027).
Uhl teaches: wherein the one of the constriction or the orifice is provided by an assembly that is replaceably installed in the fuel leakage collection line (i.e. grub screw 41 comprises a simple manually adjustable throttle device which may be replaceably installed in the fuel leakage line of Andreas comprising throttle 22) in order to easily and simply adjust the flow-cross section of the fuel leakage line.
 wherein the one of the constriction or the orifice is provided by an assembly that is replaceably installed in the fuel leakage collection line in order to easily and simply adjust the flow-cross section of the fuel leakage line.
Regarding Claims 9 and 12, the combination of Andreas and Shamine teaches all the elements of Claims 8 and 11 as indicated above.  However, Andreas does not explicitly disclose exemplary structural details of the claimed “constriction or orifice…in the fuel leakage collection line”.
Uhl discloses a fuel supply system for an internal combustion engine and in particular discloses use of a “grub screw” in a fuel line.  “As shown in FIG. 6, there is positioned in the area 57 of the equalizing line 38 in which the equalizing line 38 is connected to the fuel tank 12 a throttle 41. The tank connector 23 has a hole 44 through which the throttle 41, which is in particular designed as a setscrew or grub screw, is accessible. Via the throttle 41 it is possible to adjust the flow cross-section in the equalizing line 38 Reinforcing struts 60 which run at right angles to the longitudinal axis 16 of the parting-off grinder 1 are provided on the second molded shell 25 in the area of the roof 55 of the tank housing 10.” (¶0027).
Uhl teaches: wherein the one of the constriction or the orifice is provided by a grub screw, into which a bore defining the one of the constriction or the orifice is introduced (i.e. grub screw 41 comprises a simple manually adjustable throttle device which may be replaceably installed in the fuel leakage line of Andreas comprising throttle 22) in order to easily and simply adjust the flow-cross section of the fuel leakage line.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel injection leakage detection system of Andreas  wherein the one of the constriction or the orifice is provided by a grub screw, into which a bore defining the one of the constriction or the orifice is introduced in order to easily and simply adjust the flow-cross section of the fuel leakage line.

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 7-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s arguments “Appellant’s disclosure sufficiently describes the fuel distributor block recited in the claims.”; see pages 5-9, filed 08/18/2021, have been fully considered and are persuasive.  The rejection of Claims 7-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, have been withdrawn. 

Response to Argument

Applicant's arguments filed, 08/18/2021, with respect to rejections of Claims 7 and 10 under 35 U.S.C. 103 as being unpatentable over Andreas et al. (DE102013000606A1) in view of Shamine (U.S. 7337652B2) have been fully considered but they are not persuasive.
Specifically, in regards to “In contrast, while Shamine discloses leak location diagnostic features, it fails to disclose the claimed structure of the fuel distributor block and its leak detection sensor.” (See Page 11)); Examiner notes that the argued features, “claimed structure of the fuel distributor block and its leak detection sensor”, are/were taught by the Andreas reference as indicated above in the rejection of record.  As 

Specifically, in regards to “Thus, Shamine fails to disclose at least one of a constriction or an orifice and a bypass to the one of the constriction or the orifice, the constriction having the claimed parameters” (See Page 12)); Examiner notes that the argued features are/were taught by Andreas et al.; as indicated above in the rejection of record.  Applicant’s arguments fail to specifically point out any alleged errors with regards to the noted claim limitations taught by Andreas et al.

Specifically, in regards to “Claims 8-9 and 11-12 are improperly rejected under 35 U.S.C. §103(a) over German Patent Publication No. DE 102013000606 (Andreas et al.) in view of U.S. Patent No. 7,337,652 (Shamine) and further in view of U.S. Patent Publication No. 2004/0261754 (Uhl). Appellants request the Board reconsider the Uhl was not added to cure the deficiencies of the primary references but to show additional limitations, which even if it were to show, do not cure the deficiencies discussed above. As such, Applicants respectfully submit that the claims are allowable over the cited references.  In view of the above, a prima facie case of obviousness has not been established.” (See Page 13); Examiner notes that Applicant’s arguments fail to specifically point out any alleged errors with regards to the noted claims/limitations in view of the cited art relied on for the rejections of record as indicated above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BRIAN R KIRBY/Examiner, Art Unit 3747                                                                                                                                                                                                        
Conferees:
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
/AMANDA C ABRAHAMSON/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.